Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 1 of 25 PAGEID #: 3713




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 MAX RACK, INC.,                                      :
                                                      :    Case No. 2:16-cv-01015
                 Plaintiff,                           :
                                                      :    JUDGE ALGENON L. MARBLEY
           v.                                         :
                                                      :    Magistrate Judge Vascura
 CORE HEALTH & FITNESS, LLC, et al.,                  :
                                                      :
                                                      :
                 Defendants.                          :


                                       OPINION & ORDER

                                       I. INTRODUCTION

           This matter is before the Court on four Motions: (1) Defendants’ Renewed Motion for

 Judgment as a Matter of Law or, in the alternative, Motion for a New Trial [#112]; (2) Plaintiff’s

 Motion for Enhanced Damages and Attorneys’ Fees [#96]; (3) Plaintiff’s Motion for a Permanent

 Injunction [#97, #103]; and (4) Defendants’ Motion to Strike Kimberly A. Selvage’s Declaration

 in Support of Plaintiff’s Motion for a Permanent Injunction [#108]. For the reasons set forth below,

 the Court GRANTS IN PART and DENIES IN PART Defendants’ Renewed Motion for

 Judgment as a Matter of Law or, in the alternative, Motion for a New Trial [#112]; GRANTS IN

 PART and DENIES IN PART Plaintiff’s Motion for Enhanced Damages and Attorneys’ Fees

 [#96]; GRANTS IN PART and DENIES IN PART Plaintiff’s Motion for a Permanent Injunction

 [#97, #103]; and DENIES Defendants’ Motion to Strike Kimberly A. Selvage’s Declaration

 [#108].




                                                  1
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 2 of 25 PAGEID #: 3714




                                       II. BACKGROUND

        On October 19, 2016, Plaintiff Max Rack, Inc. initiated this trademark infringement action

 alleging that Defendants Core Health & Fitness, LLC, Star Trac Strength, Inc., and Kevin Corbalis

 used Plaintiff’s MAX RACK trademark without authorization to market and sell weightlifting

 equipment. See Doc. 1. Prior to this, Plaintiff and Defendants entered into a licensing agreement,

 whereby Defendants received the exclusive right to manufacture, sell, and distribute Plaintiff’s

 MAX RACK weightlifting machine from January 24, 2006 until November 21, 2015. Once that

 agreement expired, Defendants were permitted to continue selling an identical machine, but under

 a different name. Defendants named their machine the FREEDOM RACK. In its Complaint,

 Plaintiff asserted five claims, alleging Defendants made unauthorized use of the MAX RACK

 trademark in connection with sales of the FREEDOM RACK after the expiration of the licensing

 agreement.

        On September 17, 2019, the Court entered an Opinion and Order granting in part and

 denying in part Defendants’ Motion for Summary Judgment, leaving three of Plaintiff’s five claims

 for trial: (1) Infringement of a Federally Registered Trademark, 15 U.S.C. § 1114(1); (2) Unfair

 Competition under the Lanham Act, 15 U.S.C. § 1501 et seq.; and (3) Deceptive Trade Practices

 under Ohio Law, O.R.C. § 4165 et seq. See Doc. 50. At trial, following the conclusion of

 Plaintiff’s case-in-chief, Defendants moved for judgment as a matter of law. The Court, however,

 denied that Motion, finding that there was sufficient evidence which, if believed, would entitle a

 jury to conclude that Defendants committed trademark infringement:

        After considering the motion and reviewing the arguments, it’s the Court’s position that
        the plaintiff has adduced sufficient evidence which, if believed, would sustain its claims.
        There was, for instance, the testimony of Mr. Moritz who performed the Google searches
        which showed the Max Rack on the Star Trac Web site in 2016, and then another Google
        search from yesterday shows that the Max Rack are still being affiliated with the Freedom
        Rack. There’s reference in the Freedom Rack manual, for instance, to the Max Racks.

                                                 2
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 3 of 25 PAGEID #: 3715




          And then there’s the likelihood of confusion as highlighted by Mr. Schonauer of the passing
          off the goods where the Max Racks were sold and delivered as Freedom Racks.

          So I think that that evidence would be evidence which, if believed, would entitle a jury to
          determine that there was trademark infringement, that there was a likelihood of confusion,
          that there was unfair competition and the like. For that reason, the Court is going to deny
          the defense Rule 50 motion at this time. We’ll proceed with the presentation of the defense
          case in chief.

 Doc. 101 at 45-46. After deliberating, the jury found in favor of Plaintiff and against Defendants

 Core Health & Fitness, LLC and Star Trac Strength, Inc. on all three counts, and awarded Plaintiff

 $1 million in compensatory damages and $250,000 in disgorged profits.1 See Doc. 92. The jury

 concluded that Defendants infringed upon Plaintiff’s protected trademark intentionally. See id.

 Both parties now come to the Court with several post-trial motions.

                                           III. ANALYSIS

             A. Defendants’ Renewed Motion for Judgment as a Matter of Law or, in the
                                 Alternative, Motion for a New Trial

          Defendants have moved for judgment as a matter of law under Federal Rule of Civil

 Procedure 50(b), arguing the jury’s verdict was against the weight of the evidence. In the

 alternative, Defendants ask the Court to grant them a new trial under Rule 59(b), arguing the jury’s

 verdict was the product of passion and prejudice rather than based on the evidence. The Court

 GRANTS IN PART and DENIES IN PART Defendants’ Motion.

       1. Whether Defendants are Entitled to Judgment as a Matter of Law under Rule 50(b)

          A renewed motion for judgment as a matter of law may only be granted if, “when viewing

 the evidence in a light most favorable to the non-moving party, giving that party the benefit of all

 reasonable inferences, there is no genuine issue of material fact for the jury, and reasonable minds

 could come to but one conclusion in favor of the moving party.” Barnes v. City of Cincinnati, 401


 1
     The jury, however, found in favor of Defendant Kevin Corbalis on all three counts.

                                                   3
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 4 of 25 PAGEID #: 3716




 F.3d 729, 736 (6th Cir. 2005). Defendants argue that the evidence in the record does not support

 the conclusion that individuals purchasing Defendants’ FREEDOM RACK machine would likely

 be confused as to the source, sponsorship, or affiliation of that product when encountering the

 MAX RACK trademark displayed in connection with that machine. Ducks Unlimited, Inc. v.

 Boondux, LLC, 2017 WL 3579215, at *20 (W.D. Tenn. Aug. 18, 2017) (“To sustain a claim for

 trademark infringement, a plaintiff must prove three elements: (1) it owns the registered trademark;

 (2) the defense used the trademark in commerce; and (3) the use was likely to cause confusion.”)

 (internal quotations and citation omitted). The Court disagrees.

        Defendants concede that Plaintiff offered at least three exhibits at trial demonstrating

 unauthorized use of the MAX RACK trademark: (1) a Google search for the phrase “Max Rack”

 which resulted in a hit to Defendant Core Fitness, LLC’s website; (2) a Google search for the

 phrase “Max Rack” which resulted in a hit to a third-party reseller site; and (3) the owner’s manual

 for the FREEDOM RACK which made reference to the MAX RACK. While Defendants claim

 these unauthorized references were merely the product of human oversight, this was admissible

 evidence that the jury was permitted to rely upon in reaching its verdict.

        Nevertheless, Defendants maintain that there could not be any confusion amongst

 consumers as to the source of the FREEDOM RACK because the MAX RACK and FREEDOM

 RACK machines are identical, and Defendants have been the only seller of both machines since

 2006. Additionally, Defendants contend that it is the functional attributes of the machine that drive

 consumer purchasing decisions, not the brand names attached to the machine. Defendants,

 therefore, argue that they cannot “be held liable for trademark infringement based on the incidental,

 peripheral mentions of the [MAX RACK] name because there is no evidence that such reference,

 even if observed by a purchaser, would have been in any way material to the decision to buy the



                                                  4
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 5 of 25 PAGEID #: 3717




 FREEDOM RACK. But even accepting this argument on its face, Defendants have, at most,

 pointed to a genuine issue of material fact, which was for the jury to resolve.

         In a last-ditch effort to persuade the Court, Defendants assert that because the FREEDOM

 RACK is an expensive piece of equipment purchased primarily by fitness industry professionals,

 there could not have been any confusion amongst these consumers about what machine they were

 purchasing. Defendants argue that, at most, consumers who saw references to MAX RACK when

 purchasing a FREEDOM RACK machine would have attributed this to a typographical error. But

 again, Defendants have simply raised a genuine issue of material fact that the jury was permitted

 to resolve in either party’s favor.

         In short, the jury was tasked with weighing the totality of the evidence in determining

 whether Defendants’ unauthorized use of the MAX RACK trademark created a likelihood of

 confusion amongst consumers. The jury heard all of the evidence, deliberated for several hours,

 and rendered a verdict. The Court’s role at this stage is not to question how the jury assessed this

 evidence, so long as there was evidence which, if believed, could support their verdict. Because

 such evidence existed in this case, Defendants’ Renewed Motion for Judgment as a Matter of Law

 is DENIED.

               2. Whether Defendants are Entitled to a New Trial under Rule 59(b)

         A new trial under Federal Rule of Civil Procedure 59(b) is warranted when “a jury has

 reached a seriously erroneous result as evidenced by: (1) the verdict being against the weight of

 the evidence; (2) the damages being excessive; or (3) the trial being unfair to the moving party,

 i.e., the proceedings being influenced by prejudice or bias. Benaugh v. Ohio Civil Rights Comm’n,

 2007 WL 1795305, at *2 (S.D. Ohio June 19, 2007). Defendants raise three arguments in support

 of their Motion for a New Trial: (1) the sum of all the evidence rebuts a finding of intentional



                                                  5
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 6 of 25 PAGEID #: 3718




 infringement; (2) the $1 million award of actual damages is clearly the result of passion and

 prejudice, lacking evidentiary support; and (3) the award of $250,000 in disgorged profits is

 excessive on its face and unsupported by any competent evidence, further suggesting misdirected

 passion and prejudice on the part of the jury. The Court will address each of Defendants’

 arguments, in turn, below.

     a. Whether the Sum of the Evidence Rebuts a Finding of Intentional Infringement

         Defendants’ first argument is that there is no evidence in the record sufficient to support

 the jury’s verdict that Defendants “intentionally” infringed upon Plaintiff’s protected trademark.

 Defendants stress that the few references to the MAX RACK trademark in the record were purely

 the result of human error, as attested to by their director of marketing, Erin O’Brien. As

 Defendants acknowledge, however, Plaintiff claimed, and the jury agreed, that these were not mere

 mistakes, but rather a part of a willful, purposeful design to exploit the MAX RACK trademark to

 help sell the FREEDOM RACK. The jury, as finder of fact, was entitled to weigh the evidence as

 it saw fit. It is not the role of the Court to question the jury’s findings, so long as there was evidence

 in the record which, if believed, could support their verdict. As the Court has repeatedly held

 above, there was sufficient evidence in the record to support the jury’s verdict of intentional

 infringement.

         Still, Defendants maintain that “[g]iven the complete disconnect between the finding of

 intentional trademark infringement, on the one hand, and the evidence presented and the law on

 which the jury was instructed, there remains only one possible explanation: The jury fashioned its

 verdict in order to express its disapproval of actions by Core Fitness that were stressed by Plaintiff

 but that are utterly unrelated to the question of infringement.” See Doc. 112 at 26. For example,

 Defendants refer to the jury’s question to the Court about an addendum agreement -- which the



                                                     6
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 7 of 25 PAGEID #: 3719




 Court instructed was not relevant to the claims at issue in the case -- to suggest that the verdict was

 a product of the jury’s perception that Defendants wronged Plaintiff by not honoring that allegedly

 unenforceable agreement. Defendants’ contentions, however, are based on pure speculation.

 Moreover, “[j]uries are presumed to follow their instructions,” such as the Court’s instruction to

 not be controlled by sympathy or prejudice. See United States v. Cunningham, 679 F.3d 355, 383

 (6th Cir. 2012) (internal citation omitted). There is no basis to believe that the jury here did

 otherwise.

    b. Whether the $1 Million Damages Award was the Result of Passion and Prejudice

        Defendants’ next argument is that the jury’s award of $1 million in compensatory damages

 was not supported by the evidence, and thus, demonstrates that the jury was controlled by passion

 and prejudice. Defendants stress that an award of compensatory damages requires evidence of

 actual consumer confusion, which was lacking in this case. Thus, at the very least, Defendants

 request that the $1 million compensatory damages award be set aside.

        Plaintiff raises the following argument in response:

        In the present case Plaintiff showed proof of [Defendants’] annual revenue in excess of
        $1,600,000 per year based on the numbers presented during discovery by the Defendant.
        It is the Defendant’s burden to prove cost of goods sold. The jury then must weigh that
        evidence to determine the profit. The jury’s award is clearly in line with even one year of
        revenue/profit, not even taking into account that ample evidence was presented to show
        infringement for multiple years.

 Doc. 114 at 12-13. In doing so, however, Plaintiff mistakenly conflates an award of disgorged

 profits -- which the jury found to be $250,000 -- with the award of compensatory damages. See

 15 U.S.C. § 1117(a) (Entitling the prevailing party in a trademark infringement action to recover

 “(1) defendant’s profits, (2) any damages sustained by the plaintiff, and (3) costs of the action.”)

 (“In assessing profits the plaintiff shall be required to prove the defendant’s sales only; defendant

 must prove all elements of cost or reduction claimed.”). The Court’s instructions to the jury were

                                                   7
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 8 of 25 PAGEID #: 3720




 clear that in determining an award of disgorged profits, it could not include any amount that it

 included in determining compensatory damages. See Jury Ins. No. 27.

        Additionally, to recover an award of compensatory damages in a trademark infringement

 action, a plaintiff must generally prove that consumers were actually confused by the defendant’s

 unauthorized use of plaintiff’s protected trademark. See, e.g., Zelinski v. Columbia 300, Inc., 335

 F.3d 633, 639 (7th Cir. 2003) (“To recover damages, Zelinski must show that the violation caused

 actual confusion among his customers and, as a result, he suffered actual injury.”); Res.

 Developers, Inc. v. Statue of Liberty-Ellis Island Found., Inc., 926 F.2d 134, 139 (2d Cir. 1991)

 (“When a plaintiff seeks money damages in either a product infringement case or a false

 advertising case asserted under section 43(a), the plaintiff must introduce evidence of actual

 consumer confusion.”); but see Bd. of Supervisors for LSU Agr. & Mech. Coll. v. Smack Apparel

 Co., 550 F.3d 465, 490 (5th Cir. 2008) (“It is settled in this circuit, however, that actual confusion

 is not a necessary prerequisite to an award of money damages.”); Choice Hotels Int’l, Inc. v.

 Pennave Assocs., Inc., 43 F. App’x 517, 519 (3d Cir. 2002) (“Miller’s argument that ‘[a]bsent

 evidence of actual damage, there is no right to an award of damages or profits’ is simply wrong.”).

 The Sixth Circuit held just that in the context of a false advertisement claim under the Lanham

 Act. See Balance Dynamics Corp. v. Schmitt Indus., Inc., 204 F.3d 683, 690 (6th Cir. 2000) (“Like

 many other circuits, we have held that where plaintiffs seek to recover monetary damages for false

 or misleading advertising that is not literally false, a violation can only be established by proof of

 actual deception[.]”); see also Restatement (Third) of Unfair Competition §36, cmt. i (1995) (“An

 actor can be subject to liability for trademark infringement or deceptive marketing upon proof of

 a likelihood of confusion, but the recovery of damages ordinarily requires proof that some

 consumers have actually been confused or deceived.”); Cesare v. Work, 36 Ohio App. 3d 26, 28



                                                   8
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 9 of 25 PAGEID #: 3721




 (Ohio Ct. App. 1987) (“R.C. 4165.03 provides, in part: A person injured by a deceptive trade

 practice of another may recover actual damages. R.C. 4165.03 also provides for injunctive relief.

 Generally, courts grant injunctive relief upon a showing of likelihood of confusion. However, in

 order to award monetary relief, courts generally require something more, such as evidence of actual

 losses suffered by the plaintiff or evidence of actual confusion of some customers.”) (internal

 quotations and citations omitted). This is because “actual confusion tends to show these hard-to-

 prove damages probably exist.” Balance Dynamics Corp., 204 F.3d at 691.

        Here, Plaintiff does not contend that it produced at trial evidence of actual consumer

 confusion to support an award of compensatory damages. Nor has the Court been able to find

 evidence in the record demonstrating Plaintiff suffered a marketplace injury as a result of

 Defendants’ infringement. Instead, Plaintiff’s entire case is predicated on the mere likelihood that

 consumers were confused by Defendants’ unauthorized use of the MAX RACK trademark in

 connection with sales of the FREEDOM RACK. Indeed, Plaintiff’s current position is that “actual

 confusion can be reasonably inferred from the evidence . . . where [Defendants’] own employee .

 . . testified to the intentional passing off of goods.” See Doc. 114 at 13-14. While this evidence

 of a likelihood of confusion may be sufficient to obtain injunctive relief under the Lanham Act, it

 is not sufficient to sustain an award for compensatory damages. See id. at 690 (“[W]e [have] set

 forth a more lenient standard for obtaining injunctive relief under the Lanham Act: injunctive relief

 may be obtained by showing only that the defendant’s representations about its product have a

 tendency to deceive consumers[.]”) (internal quotations and citation omitted); see also id. at 695

 (“[E]ven if the advertisements were found literally false and [Plaintiff] presented evidence of

 willfulness or bad faith, the [lack of] evidence [of marketplace injury] defeats any presumption of




                                                  9
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 10 of 25 PAGEID #: 3722




 damage[s] to goodwill[.]”).     The jury, therefore, erred by awarding Plaintiff compensatory

 damages absent proof of marketplace injury.

        In sum, the $1 million award of compensatory damages cannot stand, as Plaintiff failed to

 present at trial any evidence of actual consumer confusion. Gregory v. Shelby Cty, Tenn., 220 F.3d

 433, 443 (6th Cir. 2000) (“As we have held, an award must stand unless it is (1) beyond the range

 supportable by proof; or (2) so excessive as to shock the conscience; or (3) the result of a mistake.”)

 (internal quotations and citations omitted). Nor can this award be justified as a measure of punitive

 damages. See Getty Petroleum Corp. v. Bartco Petroleum Corp., 858 F.2d 103, 113 (2d Cir. 1988)

 (“[W]e hold that § 35 of the Lanham Act does not authorize an additional award of punitive

 damages for willful infringement of a registered trademark.”). Given, however, that the jury’s

 verdict regarding Defendants’ liability for trademark infringement was supported by the evidence,

 the appropriate remedy is not to grant Defendants a new trial under Rule 59(b), but rather to vacate

 the jury’s compensatory damages award. See Streamline Production Sys., Inc. v. Streamline Mfg.,

 Inc., 851 F.3d 440, 446 (5th Cir. 2017) (“Finding insufficient evidence to support the damages

 award, we AFFRIM the jury’s findings of trademark infringement but VACATE the damages

 award.”). Accordingly, the jury’s award of $1 million in compensatory damages is VACATED.

   c. Whether the Award of $250,000 in Disgorged Profits was Unsupported by Evidence

        Defendants’ final argument is that the jury’s award of $250,000 in disgorged profits was

 not supported by the evidence, further establishing that the jury was misdirected by passion and

 prejudice. Defendants maintain that Plaintiff failed to demonstrate that the profits Defendants

 made from its sales of the FREEDOM RACK were realized as a consequence of infringement of

 the MAX RACK trademark. This argument, however, shifts the burden applicable to trademark

 infringement actions. In recovering disgorged profits under 15 U.S.C. § 1117(a), Plaintiff was



                                                   10
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 11 of 25 PAGEID #: 3723




 required only to prove Defendant’s sales of the FREEDOM RACK. See 15 U.S.C. § 1117(a) (“In

 assessing profits the plaintiff shall be required to prove defendant’s sales only; defendant must

 prove all elements of cost or deduction claimed.”). Plaintiff met that burden here. “Congress did

 not [also] put upon the despoiled the burden -- as often as not impossible to sustain -- of showing

 that but for the defendant’s unlawful use of the mark, particular customers would have purchased

 the plaintiff’s goods.” Mishawaka Rubber and Woolen Mfg. Co. v. S.S. Kresge Co., 316 U.S. 203,

 206 (1942). Accordingly, Defendants’ Motion for a New Trial is DENIED.

                 B. Plaintiff’s Motion for Enhanced Damages and Attorneys’ Fees

        Plaintiff seeks an award of enhanced damages under 15 U.S.C. § 1117(a) in the amount of

 $3,750,000 -- three times what the jury awarded at trial. Plaintiff also seeks an award of attorneys’

 fees under § 1117(a) in the amount of $384,598.32.2 The Court GRANTS IN PART and DENIES

 IN PART Plaintiff’s Motion.

                       1. Whether Plaintiff is Entitled to Enhanced Damages

        15 U.S.C. § 1117(a) grants a district court “a great deal of discretion in fashioning an

 appropriate remedy in cases of trademark infringement.” United States Structures, Inc. v. J.P.

 Structures, Inc., 130 F.3d 1185, 1191 (6th Cir. 1997). In relevant part, § 1117(a) provides that in

 assessing damages, “the court may enter judgment, according to the circumstances of the case, for

 any sum above the amount found as actual damages, not exceeding three times such amount.” 15

 U.S.C. § 1117(a). Additionally, if the Court finds that the amount of recovery based on profits is



 2
   Plaintiff also seeks an award of prejudgment interest. But Plaintiff does not suggest what that
 amount is or how the Court should calculate that amount. Accordingly, to the extent Plaintiff seeks
 to recover prejudgment interest, the Motion is DENIED. See Wynn Oil Co. v. Am. Way Serv.
 Corp., 1995 WL 431019, at *3 (6th Cir. 1995) (“Although Section 1117(a) does not provide for
 prejudgment interest, such an award is within the discretion of the trial court and is normally
 reserved for ‘exceptional’ cases.”).

                                                  11
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 12 of 25 PAGEID #: 3724




 either inadequate or excessive, “the court may in its discretion enter judgment for such sum as the

 court shall find to be just, according to the circumstances of the case.” Id.

        Here, Plaintiff argues that the Court should enter a judgment in the amount of $3,750,000

 because Defendants’ trademark infringement was intentional and the jury’s award of $1,250,000

 is inadequate to deter them from future misconduct.3 But importantly, the enhanced damages

 provision under 1117(a) is intended to compensate the victor, not punish the defeated. See 15

 U.S.C. § 1117(a) (“Such sum in either of the above circumstances shall constitute compensation

 and not a penalty.”); La Quinta Corp. v. Heartland Props. LLC, 603 F.3d 327, 342 (6th Cir. 2010)

 (“[T]he Lanham Act expressly prohibits levying damages that may be classified as a ‘penalty.’”).

 Here, Defendants have been ordered to disgorge $250,000 of their ill-gotten profits as a result of

 trademark infringement. The Court finds this sum sufficient to deter Defendants from future

 misconduct without constituting an impermissible penalty under § 1117(a).

        Alternatively, Plaintiff argues that the Court should award enhanced damages because

 Defendants’ conduct throughout litigation prevented Plaintiff from accurately calculating the

 amount of Defendants’ profits. See La Quinta Corp., 603 F.3d at 343 (“[E]nhancement could,

 consistent with the ‘principles of equity’ promoted in [§ 1117(a)], provide proper redress to an

 otherwise undercompensated plaintiff where imprecise damage calculations fail to do justice,

 particularly where the imprecision results from defendant’s conduct.”). For example, Plaintiff

 claims that the only evidence Defendant presented regarding their cost of goods sold was a

 summary spreadsheet, and that the only witness available to testify about goods sold had not

 participated in the calculation of those costs. In addition, Plaintiff contends that Defendants failed



 3
  The Court has since vacated $1 million of this award, which constitutes the compensatory
 damages amount.

                                                  12
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 13 of 25 PAGEID #: 3725




 to produce any evidence with respect to their manufacturing costs. Finally, Plaintiff maintains that

 the evidence Defendants offered surrounding revenue and profit lacked clarity and completeness.

         The Court finds some support for Plaintiff’s assertions by way of the December 3, 2019

 Opinion and Order Granting Plaintiff’s Motion in Limine to Exclude Undisclosed Evidence of

 Defendants’ Costs of Goods Sold. See Doc. 85. In that Motion, Plaintiff complained that

 Defendants failed to provide responsive evidence to its requests for documents supporting

 Defendants’ costs of goods sold. Tellingly, Defendants did not file a response addressing the

 merits of that Motion, but rather asked the Court to refrain from resolving the matter until after

 Plaintiff established liability for its claims at trial. The Court thus concluded that Defendants did

 not contest Plaintiff’s allegations. Defendants’ present claim that they offered to have Plaintiff

 come to its facility, sit at a terminal, and pore over a database of unfamiliar documents is too little,

 too late.

         The evasiveness described above on the part of Defendants during the discovery phase

 could have undoubtedly hindered Plaintiff’s ability to calculate accurately Defendants’ infringing

 profits. And this may have just been the tip of the iceberg. Courts may rely on this type of

 misconduct during discovery to exercise their discretion under § 1117(a) and enhance damages.

 See Boston Prof’l Hockey Ass’n, Inc. v. Dallas Cap & Emblem Mfg., Inc., 597 F.2d 71, 77 (5th

 Cir. 1979) (“[W]e might agree that increased damages may be justified by defendant’s withholding

 or misrepresenting available sales records, which would have the effect of making much more

 difficult, if not impossible, plaintiffs’ proof of damages or profits.”). This Court will do so here.

 Accordingly, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s Motion for

 Enhanced Damages. The Court exercises its discretion under § 1117(a) to double Plaintiff’s

 infringing profits award, thereby bringing Plaintiff’s total award to $500,000.



                                                   13
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 14 of 25 PAGEID #: 3726




                         2. Whether Plaintiff is Entitled to Attorneys’ Fees

        Under 15 U.S.C. § 1117(a), a district court may award attorneys’ fees to the prevailing

 party in “exceptional cases.” 15 U.S.C. § 1117(a) (“The court in exceptional cases may award

 reasonable attorney fees to the prevailing party.”). Although not defined in the statute, “a case is

 not exceptional unless the infringement was malicious, fraudulent, willful, or deliberate.” Eagles

 Ltd. v. Am. Eagle Found., 356 F.3d 724, 728 (6th Cir. 2004) (internal quotations and citation

 omitted). “It does not, however, follow that a case will always be ‘exceptional’ for purposes of

 awarding attorney fees where the relevant conduct is found to be willful, fraudulent, and

 deliberate.” J.P. Structures, Inc., 130 F.3d at 1192. Rather, “[a]n ‘exceptional’ case is simply one

 that stands out from the others with respect to the substantive strength of a party’s litigating

 position (considering both the governing law and the facts of the case) or the unreasonable manner

 in which the case was litigated.” Evoqua Water Techs., LLC v. M.W. Watermark, LLC, 940 F.3d

 222, 235 (6th Cir. 2019).

        The Court finds that this case fits squarely within the construct that other courts have found

 to constitute exceptional circumstances. Courts have consistently held that where a defendant’s

 intentional infringement continues after a lawsuit is filed, this can amount to an exceptional case.

 See, e.g., Ramada Franchise Sys., Inc. v. Boychuk, 283 F. Supp. 2d 777, 793 (N.D.N.Y. 2003) (“If

 the infringing conduct was truly innocent, or in good faith, or of a non-willful and deliberate nature,

 the unauthorized use should have ceased once suit was filed. It did not. Therefore, because the

 infringement was knowing, willful, and deliberate, this case qualifies as ‘exceptional’ and

 attorney’s fees are appropriate under the Lanham Act.”); Ohio State Univ. v. Skreened Ltd., 16 F.

 Supp.3d 905, 921 (S.D. Ohio 2014) (“This is an exceptional case that warrants attorneys’ fees.

 Plaintiff provided Defendants repeated actual notice of much of the infringement involved, and



                                                   14
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 15 of 25 PAGEID #: 3727




 even if they had not received such notice, no reasonable person would have thought that selling t-

 shirts with identical marks to those licensed and held by Plaintiff was reasonable.”); Zerorez

 Franchising Sys., Inc. v. Distinctive Cleaning, Inc., 103 F. Supp. 3d 1032, 1050 (D. Minn. 2015)

 (“Distinctive received two cease and desist letters, direct advice from its counsel, and a court order

 explicitly prohibiting the use of confusingly similar terms to the protected mark. Despite the clear

 and repeated warnings, Distinctive’s infringement persisted. Therefore, an award of reasonable

 attorney’s fees is appropriate.”).        Here, the jury determined that Defendants’ trademark

 infringement was intentional. Moreover, Defendants’ concede that its trademark infringement

 persisted after this suit was filed.4 In fact, this infringement continued even through the date of

 trial, as evidenced by the testimony of Kirt Moritz.5 Under these circumstances, an award of



 4
   See Doc. 112 at 15 (“Plaintiff managed to submit in evidence a grand total of three exhibits—
 Ex. 112, 222, and 131—offered as proof that Core Fitness engaged in such conduct. Ex. 112 and
 222 were generated during the course of this litigation for the phrase “max rack.” They include a
 search hit appearing to come from the Core Fitness website and referring to “Max Rack,” plus one
 coming from independent third party reseller OC Fitness.”).
 5
     See Doc. 100 at 89-91
          Q: And the concern I believe is that it says unpack the Max Rack although this document
          is actually the owner’s manual for the Freedom Rack, correct?
          A: Yes
          Q: So this is an example, is it not, of a use by Core Fitness after the expiration of the license
          and after the changeover to the Freedom Rack name, or a continued display of the Max
          Rack mark even though the change -- the name had ostensively been changed to Freedom
          Rack, right?
          A: Yes
          ...
          Q: It was on the Core Health web site before when they were making the Star Trac Max
          Rack. Isn’t that true?
          A: It was there this morning.

                                                     15
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 16 of 25 PAGEID #: 3728




 attorneys’ fees under § 1117(a) is warranted. See also O.R.C. § 4165.03(B) (Ohio Deceptive Trade

 Practices Act) (“The Court may award in accordance with this division reasonable attorney’s fees

 to the prevailing party in either type of civil action authorized by division (A) of this section. . . .

 An award of attorney’s fees may be assessed against a defendant if the court finds that the

 defendant has willfully engaged in a trade practice listed in division (A) of section 4165.02 of the

 Revised Code knowing it to be deceptive.”).

          Plaintiff requests an attorneys’ fees award in the amount of $384,598.32. Plaintiff has

 accompanied its request with declarations from its entire legal team, each attesting to their hourly

 billing rate and the time they spent on each matter. Defendants have not challenged these billing

 rates, or the representations of the hours expended; therefore, the Court’s analysis will be concise.

          The lodestar method is a calculation commonly used to determine attorneys’ fees. Under

 that method, “the fee amount equals the number of hours reasonably expended on the litigation

 multiplied by a reasonable hourly rate.” B&G Min., Inc. v. Dir., Office of Workers’ Comp.

 Programs, 522 F.3d 657, 661 (6th Cir. 2008) (internal quotations and citation omitted). Here,

 Plaintiff requests attorneys’ fees and costs based on the following rates and hours:

         Name               Hours                 Rate                Total

     Attorney Joseph        460.55              $300/hr            $138,165.00
         Okuley

     Attorney John          383.606             $450/hr            $172,620.00
        Okuley

        Attorney            186.90              $270/hr            $50,463.00
        Matthew
       Schonauer


 6
  Plaintiff’s Motion represents that Attorney John Okuley worked a total of 389.80 hours on this
 case. But after totaling all the hours in Attorney John Okuley’s affidavit, that number is actually
 383.6 hours. See Doc. 96.4

                                                   16
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 17 of 25 PAGEID #: 3729




      Paralegal             35.25              $200/hr            $7,050.00
      Kimberly
       Selvage

      Expenses                                                   $13,510.32

       Total:                                                    $381,808.32



 Upon review of the affidavits supporting the Motion, the Court finds that the rates requested, and

 hours expended, are reasonable.       Accordingly, the Court GRANTS Plaintiff’s Motion for

 Attorneys’ Fees in the amount of $381,808.32.

                           C. Plaintiff’s Motion for Permanent Injunction

        Finally, Plaintiff seeks equitable relief in the form of a permanent injunction. Before

 turning to that Motion, however, the Court must address Defendants’ Motion to Strike the

 Declaration of Kimberly A. Selvage, which Plaintiff attached to its reply memorandum. Ms.

 Selvage’s declaration attests that on January 8, 2020, while acting as an investigator for Plaintiff,

 she made two Google internet searches for the terms “OC Fitness Max Rack” and “af products

 max rack.” See Doc. 106-1. Her first search resulted in a hit to a Google ad for OC Fitness titled

 “Star Trac Max Rack.” Id. While the site purported to be selling Defendants’ FREEDOM RACK

 machine, she claims she observed several uses of the term MAX RACK on the page. Id. Her

 second search resulted in similar findings on a website associated with AFP. Id.

        Defendants move to strike Ms. Selvage’s declaration pursuant to Local Rule 7.2, which

 provides:

        When proof of facts not already of record is necessary to support or oppose a motion, all
        evidence then available shall be discussed in, and submitted no later than, the primary
        memorandum of the party relying upon such evidence. Evidence used to support a reply
        memorandum shall be limited to that needed to rebut the positions argued in memoranda
        in opposition.


                                                  17
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 18 of 25 PAGEID #: 3730




 S.D. Ohio LR 7.2(d). Defendants argue that because Plaintiff was aware of this information at the

 time it filed its Motion for a Permanent Injunction, Ms. Selvage’s declaration needed to be attached

 to the opening memorandum. This Court disagrees.

        Importantly, within Defendants’ memorandum in opposition to Plaintiff’s Motion for a

 Permanent Injunction, Erin O’Brien -- Defendants’ Director of Marketing -- claimed that she and

 her team prepared a notice for all of Defendants’ third-party resellers and distributors, advising

 them that the MAX RACK mark should not be used or displayed in any way in connection with

 the sale of the FREEDOM RACK machine. See Doc. 104-1. Ms. Selvage’s declaration, therefore,

 was offered in part to rebut the effectiveness of Ms. O’Brien’s notice, which is permissible under

 Local Rule 7.2(d). Accordingly, Defendants’ Motion to Strike the Declaration of Kimberly A.

 Selvage [#108] is DENIED.

        Having resolved that initial matter, the Court now returns to Plaintiff’s Motion for a

 Permanent Injunction.

                  1. Whether Plaintiff Waived its Right to Seek Injunctive Relief

        Defendants argue that Plaintiff has waived its right to seek injunctive relief because this

 request, while raised in Plaintiff’s Complaint, was not included in the Joint Final Pretrial Order.

 See Doc. 86; Gregory v. Shelby Cty., Tenn., 220 F.3d 433, 442 (6th Cir. 2000) (“This circuit has

 held that a party’s failure to advance a theory of recovery in a pretrial statement constitutes a

 waiver of that theory.”); ECIMOS, LLC v. Carrier Corp., 2018 WL 7272058, at *3 (W.D. Tenn.

 Oct. 9, 2018) (“A final pretrial order supersedes all prior pleadings and control the subsequent

 course of the action. Claims, issues, defenses, or theories of damages not included in the pretrial

 order are waived even if they appeared in the complaint.”) (quoting Fed. R. Civ. P. 16(e); Rockwell

 Int’l Corp. v. United States, 549 U.S. 457, 474 (2007)) (internal quotations omitted). But even if



                                                 18
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 19 of 25 PAGEID #: 3731




 Plaintiff unintentionally waived its claim for injunctive relief, the Court has the discretion to amend

 the pretrial order to prevent manifest injustice.

        Federal Rule of Civil Procedure 16(e) provides that a Court may modify a final pretrial

 conference order “only to prevent manifest injustice.” Fed. R. Civ. P. 16(e). Before modifying a

 pretrial order, the Court must consider factors such as: (1) prejudice to the plaintiffs that would

 result from a failure to modify; (2) prejudice to the defendant that would result from the

 modification; (3) the impact of modification on the orderly and efficient conduct of the case; and

 (4) the degree of willfulness, bad faith, or inexcusable neglect by plaintiffs. ECIMOS, LLC, 2018

 WL 7272058, at *4 (internal quotations and citations omitted). The Court “should be liberal in

 allowing amendments where no substantial injury will be done the opposing party, the failure to

 allow the amendment might result in a grave injustice to the moving party, and the inconvenience

 to the court is relatively slight.” Id. (quoting Globe Indem. Co. v. Capital Ins. & Sur. Co., 352

 F.2d 236, 239 (9th Cir. 1965).

        Here, the Court finds that manifest injustice would result if the Court were not to amend

 the Joint Final Pretrial Order to include Plaintiff’s claim for injunctive relief. Plaintiff, from the

 inception of this case, has sought injunctive relief, by way of an order enjoining Defendants from

 continuing to use Plaintiff’s MAX RACK trademark in connection with Defendants’ sales of their

 FREEDOM RACK machine. Even in Plaintiff’s trial brief, which was filed after the Joint Final

 Pretrial Order, Plaintiff makes clear that it is seeking injunctive relief. See Doc. 91. It thus appears

 that Plaintiff’s failure to include this claim in the Joint Final Pretrial Order was a mere clerical

 oversight, or excusable neglect. To waive Plaintiff’s claim at this stage would, therefore, be highly

 prejudicial, as it would potentially preclude relief to which Plaintiff is entitled. In contrast,

 amending the pretrial order would in no way prejudice Defendants or the orderly resolution of this



                                                     19
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 20 of 25 PAGEID #: 3732




 case. Defendants were fully aware that Plaintiff sought to enjoin them from using the MAX RACK

 trademark. And sufficient evidence was presented at trial to determine whether injunctive relief

 is appropriate. For this reason, the Court finds that Plaintiff’s claim for injunctive relief is not

 waived.

                     2. Whether Plaintiff is Entitled to a Permanent Injunction

         The Supreme Court has instructed that a plaintiff seeking a permanent injunction must

 satisfy a four-factor test before a court may grant such relief: (1) that it has suffered an irreparable

 injury; (2) that remedies available at law, such as monetary damages, are inadequate to compensate

 for that injury; (3) that, considering the balance of hardships between the plaintiff and defendant,

 a remedy in equity is warranted; and (4) that the public interest would not be disserved by a

 permanent injunction. eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006). “The decision

 to grant or deny permanent injunctive relief is an act of equitable discretion by the district court[.]”.

 Id.

         After prevailing at trial on its trademark infringement claims, Plaintiff now comes to the

 Court seeking the following injunctive relief: (1) Order Defendants to surrender its ill-gotten

 profits; (2) Order Defendants to cooperate in the completion of a preliminary inspection of

 potentially mismarked goods; (3) Enjoin Defendants from importing MAX RACK and

 FREEDOM RACK machines; (4) Enjoin Defendants from using the MAX RACK mark, except

 under limited circumstances accompanied by a disclaimer; (4) Order Defendants to pay $50,000

 for corrective advertising; (5) Enjoin Defendants from producing MAX RACK and FREEDOM

 RACK equipment labels; (6) Order Defendants to immediately cease use of the FREEDOM RACK

 trademark; and (7) Order Defendants to return MAX RACK property and cease all use of the

 current FREEDOM RACK design.



                                                    20
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 21 of 25 PAGEID #: 3733




        Here, the jury has already awarded Plaintiff $250,000 in disgorged profits, and thus,

 Plaintiff’s first request is DENIED as MOOT. Additionally, several of Plaintiff’s requests extend

 beyond the issues presented at trial. For example, this case was not about the FREEDOM RACK

 mark infringing upon the MAX RACK mark. Nor was this case about challenging whether

 Defendants could model their FREEDOM RACK machine after the MAX RACK machine.

 Hence, Plaintiff’s requests that Defendants be enjoined from importing MAX RACK and

 FREEDOM RACK machines,7 producing FREEDOM RACK equipment labels, using the

 FREEDOM RACK trademark, and using the FREEDOM RACK design are DENIED. Similarly,

 the Court DENIES Plaintiff’s request that Defendants return all MAX RACK property, per the

 parties’ licensing agreement. Critically, no breach of contract claim was asserted in this action.

 Moreover, Plaintiff’s request appears to be asking that the Court order Defendants to turn over

 and/or destroy all engineering drawings that Defendants used to develop the FREEDOM RACK

 machine. But whether Defendants infringed upon the design of the MAX RACK machine was not

 at issue in this case. Finally, Plaintiff’s request that Defendants be ordered to pay $50,000 for

 corrective advertising is DENIED, as Plaintiff is seeking to have the Court impose additional

 monetary damages, as opposed to injunctive relief. This request for monetary damages is one that

 should have been made during the damages phase of trial, and the evidence in support of such

 should have been presented to the jury.

        With three of Plaintiff’s seven requests for relief remaining -- (1) Order Defendants to

 cooperate in the completion of a preliminary inspection of potentially mismarked goods; (2) Enjoin



 7
   It appears Plaintiff is using MAX RACK and FREEDOM RACK interchangeably here to suggest
 that because FREEDOM RACK machines were modeled after MAX RACK machines,
 FREEDOM RACK machines are MAX RACK machines. In other words, Plaintiff seeks a blanket
 prohibition on Defendants importing machines bearing any similarity to the MAX RACK machine.

                                                21
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 22 of 25 PAGEID #: 3734




 Defendants from using the MAX RACK mark, except under limited circumstances accompanied

 by a disclaimer; and (3) Enjoin Defendants from producing MAX RACK equipment labels -- the

 Court will now evaluate them in the context of the injunctive relief factors.

    a. Whether the Court should Order Defendants to Cooperate in the Completion of a
                  Preliminary Inspection of Potentially Mismarked Goods

        First, Plaintiff asks the Court to order Defendants to pay for the inspection of at least 100

 machines sold in North America that Defendants may have sold as a MAX RACK but delivered

 as a FREEDOM RACK. Plaintiff then requests that any machine sold as a MAX RACK but

 delivered as a FREEDOM RACK be relabeled as a MAX RACK, so as to prevent customers from

 being confused as to the source of the product. The Court, however, does not find that Plaintiff

 would be irreparably harmed absent this relief. Importantly, given that these customers already

 purchased the machines, whether they were enticed to purchase a FREEDOM RACK machine

 because they thought it was associated with the MAX RACK brand is now immaterial. See Patio

 Enclosures, Inc. v. Herbst, 39 F. App’x 964, 967 (6th Cir, 2002) (Although no single factor is

 controlling, “the demonstration of some irreparable injury is a sine qua non for issuance of an

 injunction.”). Moreover, the jury already awarded Plaintiff $250,000 in disgorged profits for

 Defendants’ infringing sales. Hence, there is an alternative remedy available at law that could

 compensate Plaintiff for its injuries. Finally, the balance of hardships and public interest do not

 weigh in favor of injunctive relief. The process that Plaintiff proposes would be highly invasive

 to consumers, potentially burdensome for the Court to regulate, and costly for Defendants to fund.

 Plaintiff’s request for injunctive relief is, therefore, DENIED.




                                                 22
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 23 of 25 PAGEID #: 3735




    b. Whether the Court should Enjoin Defendants from using the MAX RACK Mark,
            except under Limited Circumstances Accompanied by a Disclaimer


        Next, Plaintiff asks the Court to enjoin Defendants from using the MAX RACK mark,

 except under limited circumstances accompanied by a disclaimer. Plaintiff acknowledges that

 Defendants must make incidental use of the MAX RACK mark to provide warranty service to

 customers who purchased a MAX RACK during the life of the parties’ licensing agreements. But

 Plaintiff requests that such use be accompanied by a disclaimer that indicates, among other things,

 the MAX RACK trademark is owned by Max Rack, Inc., and an internet link to

 www.maxrack.com. Additionally, Plaintiff would request that Defendants include a 1-800 number

 on their product, warranty, and support pages -- paid for by Defendants -- that directs call traffic

 to the proper MAX RACK channels.

        Defendants oppose Plaintiff’s request, arguing that it has already implemented some of

 these measures. Erin O’Brien, Defendants’ marketing director, attests that Defendants have added

 a trademark ownership notice to all portions of their product support website stating that MAX

 RACK is a registered trademark owned by Max Rack, Inc. See Doc. 104-1. And, Defendants will

 continue to publish this notice without interruption for so long as the company has customers who

 purchased MAX RACK units that may require warranty or other product support. See id.

 Defendants maintain that nothing more should be required.

        Given that both parties agree on the main relief requested, the Court GRANTS Plaintiff’s

 Motion. Defendants shall continue to post a notice on their website wherever the term MAX

 RACK appears indicating that MAX RACK is a registered trademark of Max Rack, Inc. This

 notice shall persist so long as Defendants have customers who purchased MAX RACK units that

 might require warranty or other product support. The Court will also Order Defendants to take the

 additional step of including a link to www.maxrack.com wherever these notices appear. This will
                                                 23
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 24 of 25 PAGEID #: 3736




 ensure that consumers can be easily directed to Plaintiff, if they so desire, and will clear up any

 confusion as to whether Defendants and Max Rack, Inc. are related entities. The Court, however,

 will not require Defendants to post and maintain a 1-800 number. This measure would be

 duplicative, given the link to the Max Rack, Inc. website. It would also expose Defendants to

 unnecessary costs.

        The Court trusts that Defendants will comply with the requirements laid out above. As

 such, the Court will not order Defendants, as Plaintiff requests, to submit affidavits of compliance

 in yearly intervals for a five-year period.

  c. Whether the Court should Enjoin Defendants from Producing MAX RACK Equipment
                                          Labels

        Finally, Plaintiff asks the Court to enjoin Defendants from producing MAX RACK

 equipment labels. Defendants appear to take no position on this request. Certainly, Plaintiff has

 proven that Defendants made unauthorized use of the MAX RACK mark, and that this use

 continued after this lawsuit was filed.       Because Plaintiff would be irreparably harmed by

 Defendants’ continued, unauthorized use of Plaintiff’s protected trademark, because this harm can

 be difficult to quantify, because the prejudice to Plaintiff’s brand outweighs any burden this relief

 would pose on Defendants, and because it is in the public’s interest to receive truthful product

 information, the Court GRANTS Plaintiff’s Motion to enjoin Defendants from producing MAX

 RACK equipment labels.

                                         IV. CONCLUSION

        For the reasons stated herein, the Court GRANTS IN PART and DENIES IN PART

 Defendants’ Renewed Motion for Judgment as a Matter of Law or, in the alternative, Motion for

 a New Trial [#112]; GRANTS IN PART and DENIES IN PART Plaintiff’s Motion for Enhanced

 Damages and Attorneys’ Fees [#96]; GRANTS IN PART and DENIES IN PART Plaintiff’s

                                                  24
Case: 2:16-cv-01015-ALM-CMV Doc #: 117 Filed: 05/05/20 Page: 25 of 25 PAGEID #: 3737




 Motion for a Permanent Injunction [#97, #103]; and DENIES Defendants’ Motion to Strike

 Kimberly A. Selvage’s Declaration [#108].


        IT IS HEREBY ORDERED:
           1) The jury’s award of $1 million in compensatory damages is VACATED;

           2) The jury’s award of $250,000 in disgorged profits is AFFIRMED and the Court
              enhances that award by an additional $250,000 pursuant to 15 U.S.C. § 1117(a);

           3) Defendants shall pay Plaintiff $381,808.32 in attorneys’ fees and costs;

           4) Defendants shall, for so long as they have customers who purchased MAX RACK
              units that might require warranty or other product support, post a notice on their
              website wherever the term MAX RACK appears, indicating that MAX RACK is a
              registered trademark of Max Rack, Inc. Any notice shall also include a link to
              www.maxrack.com; and

           5) Defendants shall refrain from producing MAX RACK equipment labels.



        IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

 DATED: May 5, 2020




                                               25
